Citation Nr: 1341807	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to June 9, 2006 for a grant of service connection for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

The July 2010 RO rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective June 9, 2006.  Subsequently, a December 2012 rating decision granted an increased rating of 50 percent for the service-connected PTSD, effective to the original date of service connection, June 9, 2006.  A temporary total, 100 percent, disability rating was assigned for the period of time from November 9, 2009 to January 1, 2010 because of a period of inpatient hospitalization to treat the service-connected PTSD.  See 38 C.F.R. § 4.29 (2013).  The Veteran only disagrees with the underlying disability 50 percent rating assigned.

The Veteran originally filed a claim for service connection for PTSD in 1985, and that claim remained open until the July 2010 rating decision which granted service connection.  The Veteran has timely perfected an appeal with respect to the issue entitlement to an effective date prior to June 9, 2006 for a grant of service connection for PTSD.  In an April 2013 statement in lieu of a VA Form 646, the representative erroneously indicated in his notice of disagreement was untimely, and failed to pursue the issue.  This issue is properly on appeal, and the Board has indicated such on the title page above.  

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue is also before the Board and as such, is noted on the title page.

The most recent VA examination of the Veteran was conducted in April 2012.  At the June 2013 hearing, the Veteran testified that the severity of his service-connected PTSD had increased subsequent to most recent examination.  This assertion requires another examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The Veteran testified that he received weekly treatment for his PTSD at VA medical facilities.  The last time VA treatment records were obtained was in October 2011.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all treatment for PTSD since the date of his original claim in 1985.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA medical treatment records beginning in January 1985 to the present, including the Veteran's recent treatment records related to treatment for PTSD subsequent to October 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must provide the Veteran with a VA psychiatric examination to determine the severity of his PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must specifically indicate an opinion as to whether the PTSD renders the Veteran unemployable.  The examiner must enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


